Citation Nr: 1127719	
Decision Date: 07/25/11    Archive Date: 08/02/11

DOCKET NO.  07-06 448A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Spector, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1970 to November 1970.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a July 2006 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida that denied service connection for hepatitis C.  The Veteran's representative indicated in the October 2010 informal brief that the Veteran has subsequently moved to Hartford, Connecticut.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A review of the record discloses further development is necessary prior to the adjudication of the Veteran's claim of service connection for hepatitis C.

Pursuant to the Board's November 2010 remand instructions, the Veteran was scheduled for a VA examination for hepatitis C on March 22, 2011.  However, the RO noted that the Veteran failed to report to the scheduled VA examination.  Significantly, however, it is unclear from the evidence of record whether the Veteran received notification that he had been scheduled for this examination.  In this regard, the Board notes that while the RO made several attempts to locate the Veteran, it does not appear that the Veteran was sent notice to the address that was obtained in a March 2011 correspondence with the Veteran.  Additionally, as noted in Veteran's VA treatment records, he was located in the psychiatric emergency room at the VA Connecticut HCS in West Haven, Connecticut on March 22, 2011.  The Veteran was being treated for alcohol dependency and mental health conditions.  Therefore, it appears that the Veteran was unaware of and/or unable to attend the scheduled March 22, 2011 VA examination.  

Accordingly, the Veteran will be afforded another opportunity to undergo a VA examination in relation to his hepatitis C claim on appeal.  However, on remand, the Veteran should be notified that it is his responsibility to report for any scheduled examination based on notice sent to his last address of record, and to cooperate in the development of the case.  See 38 C.F.R. §§ 3.158 and 3.655.  In this regard, the Board highlights that, although efforts will be made to schedule the Veteran for a VA examination in relation to his claim, the burden is on the Veteran to apprise VA of his whereabouts, and if he does not do so, there is no burden on the part of VA "to turn up heaven and earth to find him."  Hyson v. Brown, 5 Vet. App. 262, 265 (1993).

Accordingly, the case is REMANDED for the following action:

1) Send the Veteran a letter to his most recently obtained address, informing him that pursuant to 38 C.F.R. § 3.655, failure to report for an examination in conjunction with an original compensation claim, without good cause, may result in a denial on the merits insofar as the claim will be decided on the evidence of record.

2) Thereafter, the AMC should arrange for the Veteran to undergo an appropriate VA examination to determine the nature and etiology of the Veteran's hepatitis C.  Please note that the Veteran may be located at the Connecticut HCS receiving inpatient treatment.  The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  All necessary tests should be conducted.

The examiner is requested to provide an opinion as to the diagnosis, date of onset, and etiology of the Veteran's hepatitis C.

Additionally, the examiner should provide an opinion as to whether it is at least as likely as not that the Veteran's hepatitis C had its onset during active service or is related to any in-service disease, event, or injury.  In doing so, the examiner should consider and discuss the Veteran's various risk factors, including, but not limited to, his in-service vaccinations and hospital stay at Fort Dix while in-service.  Additionally, the examiner should report if the Veteran's condition is due to the abuse of alcohol or drugs.  

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

In the event that the Veteran is unable to attend the VA examination, due physical or mental health conditions, please make note of it in the record, and forward the claims file to a medical professional to provide the above stated opinions based on a review of the record.

3) Following the completion of the foregoing, and after undertaking any other development it deems necessary, the AMC should readjudicate the Veteran's claim, considering all applicable laws and regulations.  If the claim is denied, the AMC should provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
J. A. MARKEY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


